TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-22-00681-CR



                                Ex parte Jason Eric Lenderman


                FROM THE 264TH DISTRICT COURT OF BELL COUNTY
         NO. 21DCR85475, THE HONORABLE PAUL L. LEPAK, JUDGE PRESIDING



                             MEMORANDUM OPINION


                 Appellant Jason Eric Lenderman stands charged by indictment with possession of

methamphetamine in an amount of four grams or more but less than 200 grams. See Tex. Health

& Safety Code § 481.115(a), (d). He seeks to appeal from the Court of Criminal Appeals’

(CCA) order denying without written order his motion for leave to file an application for writ of

habeas corpus.

                 Lenderman appears to understand incorrectly that the trial court denied the

motion. He states that he “is appealing the 264th District Court[’]s decision of Denial Without

Written Order the Motion for Leave to File the Original Application for Writ of Habeas Corpus

to the Court of Criminal Appeals of Texas.” However, although he asserts that the trial judge

abused his discretion in denying the motion, Lenderman notes that he “was made aware [of the

denial] through notification from the Court of Criminal Appeals . . . dated 8/10/2022,” and the

record contains an official notice from the CCA advising Lenderman that it denied his motion on

that date. Moreover, the trial court explained on Lenderman’s certificate of defendant’s right of
appeal that he “wants to appeal the denial of leave to file the original application for writ of

habeas corpus. This is/was an action of the [CCA], not the trial court.”

                Because Lenderman attempts to appeal a decision from the CCA, we lack

jurisdiction over the appeal. See State ex rel. Wilson v. Briggs, 351 S.W.2d 892, 894 (Tex. Crim.

App. 1961) (“The Texas Court of Criminal Appeals is the court of last resort in this state in

criminal matters.    This being so, no other court of this state has authority to overrule or

circumvent its decisions, or disobey its mandates.”); Tex. Const. art. V, § 5 (providing that Court

of Criminal Appeals has final appellate jurisdiction on all questions of law in criminal matters);

see also Ex parte Davis, No. 02-11-00526-CR, 2012 WL 335862, at *1 (Tex. App.—Fort Worth

Feb. 2, 2012, no pet.) (dismissing appeal for want of jurisdiction because defendant attempted to

appeal from CCA’s denial of motion for leave to file original application for writ of mandamus).

Consequently, we dismiss the appeal for want of jurisdiction. 1



                                              __________________________________________
                                              Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: December 16, 2022

Do Not Publish




       1
           In addition, all pending motions are dismissed as moot.
                                                 2